PER CURIAM.
Appellee has conceded error in the trial court’s failure to grant a motion for new trial as to past and future non-economic damages. Finding that the trial court erred, Stevens v. Mount Vernon Fire Ins. Co., 395 So.2d 1206 (Fla. 3d DCA 1981); Pickel v. Rosen, 214 So.2d 730 (Fla. 3d DCA 1968); Goff v. 392208 Ontario, Ltd., 539 So.2d 1158 (Fla. 3d DCA 1989); see also Horowitz v. Florida Ins. Guar. Assoc., 544 So.2d 281 (Fla. 4th DCA 1989); Gonzalez v. Westinghouse Elec. Corp., 463 So.2d 1229 (Fla. 4th DCA 1985); Skelly v. Hartford Casualty Ins. Co., 445 So.2d 415 (Fla. 4th DCA 1984), we reverse and remand for a new trial on the issue of past and future non-economic damages.